Exhibit HELIX WIND, Corp., BOARD OF DIRECTORS SERVICE AND INDEMNIFICATION AGREEMENT THIS HELIX WIND, INC., BOARD OF DIRECTORS SERVICE AND INDEMNIFICATION AGREEMENT (“Agreement”) is executed and entered into effective as ofJune 16, 2009 by and between Helix Wind, Corp., a Nevada corporation, (the “Company”) and Gene Hoffman, an individual (“Director”), with reference to the following facts: A.The Company has requested that Director serve on its Board of Directors as an independent director. B.In order to induce Director to serve on the Board, the Company has agreed to pay Director the compensation (the “Compensation”) set forth below and to contractually obligate itself to indemnify Director to the fullest extent permitted by applicable law so that Director will serve or continue to serve the Company free from undue concern that he will not be so indemnified; and Director has agreed to serve on the Board in consideration of the foregoing. NOW, THEREFORE, in consideration of the premises and the covenants contained herein, the Company and Director hereby covenant and agree as follows: 1.Service By Director.Director agrees to serve as a member of the Board of Directors of the Company (the “Board”), for the Term, and in consideration of the Compensation and other terms and conditions of this Agreement set forth below. Notwithstanding the foregoing, Director may at any time and for any reason resign from such position, subject to the provisions of this Agreement and any contractual or other obligation imposed by operation of law. 1.1Duties.As an independent member of the Board, Director shall use his best efforts to perform the duties commonly incident to the office and as set forth in the Company Bylaws, including, without limitation: 1.1.1attending or otherwiseparticipating in all regular and special meetings of the Board; 1.1.2reviewing the performance of the officers of the Company; 1.1.3making himself reasonably available for consultation with the officers of the Company immediately before and after Board meetings, as needed; 1.1.4advising the Company in development and implementation of its strategic development and business plans; 1.1.5assisting the Company in the development of its capitalization plan; and 1.1.6doing all other things reasonably requested by the Board in order to advance the business and economic interests of the Company and its shareholders. 1 1.2Fiduciary Duty.Director acknowledges and agrees that in his capacity as a member of the Board, he has a fiduciary duty to the Company and its shareholders. Accordingly, Director agrees to use his best efforts to refrain from and avoid any action or activity that would constitute or be likely to create a conflict of interest with respect to his duties to the Company.
